Citation Nr: 9929408	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The veteran, who had active service from July 1944 to January 
1946, died in October 1995.  The appellant is the veteran's 
widow.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied, 
in part, entitlement to service connection for the cause of 
the veteran's death.  The Board last remanded the case to the 
RO in August 1998 for additional development; the RO has now 
returned the case to the Board for appellate review.


REMAND

While the case was in appellate status, the appellant raised 
the legal theory, in a written statement submitted to the RO 
in October 1998, that the veteran smoked while he was in 
service and continued to smoke thereafter, which eventually 
led to his death from lung cancer.  She argued that service 
connection for the cause of the veteran's death should be 
granted on this ground.

Pertinent to all claims of entitlement to service connection 
for tobacco dependence and any lung disease as secondary to 
tobacco dependence, recent legislation was enacted 
prohibiting service connection for a death or disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service.  See Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C.A. 
§ 1103).  However, new section 1103 applies only to claims 
filed after June 9, 1998, and does not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.

In a Supplemental Statement of the Case issued in March 1999, 
the RO informed the appellant of the change in the law and 
further notified her that no smoking-related disease could 
therefore serve as the basis for a grant of service 
connection for the cause of the veteran's death.  However, 
the Board finds that this is procedurally incorrect, since 
the appellant's claim for service connection for the cause of 
the veteran's death had been filed prior to June 9, 1998, and 
she was apparently just advancing another legal theory 
regarding causation, as opposed to submitting a new claim.  
Therefore, in disposing of the issue on procedural grounds, 
the RO has not yet addressed the substance of the appellant's 
arguments concerning smoking and the cause of the veteran's 
death.  Furthermore, review of the evidence of record 
suggests that the RO has not specifically addressed or 
referenced the appellant's contention that the brain is a 
vital organ that was materially affected due to the service-
connected seizure disorder and therefore the seizure disorder 
should be considered to be debilitating under 38 C.F.R. 
§ 3.312(c)(3).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that the VA has a duty to notify 
claimants of the need to provide evidence relating to medical 
causation where the claimant has made statements indicating 
the existence of such evidence that would, if true, make the 
claim plausible.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995); see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997) (reaffirming the principles set forth in Robinette).  
The RO should inform the appellant of the type of evidence 
she needs to well-ground the smoking-related portion of her 
claim.  Thereafter, the RO should readjudicate the 
appellant's claim, considering all well-grounded theories of 
causation.

Under the circumstances of this case, the Board is of the 
opinion that further development is necessary in order to 
ensure full compliance with the requirements of 38 C.F.R. 
§ 19.31, and to provide due process of law.  As such, a well 
grounded determination is not in order as the appellant needs 
additional assistance in completing, or being informed of 
information necessary to complete her application.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should notify the appellant of 
the type of evidence needed to well-
ground the smoking portion of her claim.  
38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

2.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death under all appropriate legal 
theories.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until she receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


